Exhibit 10.27

 

SUPPLEMENTAL RETIREMENT AGREEMENT

 

AGREEMENT, made and entered into as of the 1st day of June, 1994, by and between
PATHMARK STORES, INC., a Delaware corporation (the “Company”), and MARC A.
STRASSLER (the “Executive”), residing at 10 Georgian Bay Drive, Morganville, NJ
07751.

 

WHEREAS, to induce the Executive to continue employment with the Company, the
Company desires to provide a minimum retirement income for the Executive on the
terms hereinafter set forth;

 

WHEREAS, the Company considers the Executive, as one of a select group of
management or highly compensated employees of the Company, to be of unique value
to the Company.

 

NOW, THEREFORE, the Company and the Executive agree as follows:

 

1.

Definitions

 

The following terms whenever used in this Agreement shall have the meanings set
forth in this Section 1. Each capitalized term used in this Agreement and not
defined in this Section 1 shall be deemed to have such meaning as in the SGC
Pension Plan (as defined below).

 

1.1 “Actuarial Equivalent” means a benefit of equivalent value to the benefit
that would otherwise be payable when computed on the basis of the rate of
interest specified by the Pension Benefit Guaranty Corporation for the period
after



2

 

payment begins for purposes of determining the value of lump sum payments as of
the date of the Executive’s termination of employment and using the 1983 Basic
Group Annuity Mortality Table projected to 1988 with Scale H. For purposes of
determining Actuarial Equivalent, male mortality shall be used for the Executive
and female mortality shall be used for any Beneficiary.

 

1.2 “Agreement” means this Supplemental Retirement Agreement by and between the
Company and the Executive, dated as of the 1st day of June, 1994.

 

1.3 “Average Final Compensation” shall mean the highest average annual
Compensation (whether or not consecutive) paid to the Executive for the five (5)
full calendar years within the most recent ten (10) consecutive calendar years
during which the Executive received Compensation, ending with the December 31
coincident with or next preceding the date of Termination of Employment,
Retirement, date of death, or Disability, whichever is applicable, provided,
however that an Executive whose Retirement or death occurs on or after December
1 of his/her final Plan Year shall be deemed to have a full calendar year of
Compensation. Notwithstanding the foregoing, if an Executive is employed less
than 12 full months in his/her final calendar year of employment, Compensation
earned in such year shall, if higher than the lowest year’s Compensation used in
determining Average Final Compensation, be substituted for such lowest



3

 

year’s Compensation and the determination of Average Final Compensation shall be
made based on the most recent eleven (11) consecutive calendar years during
which the Executive received Compensation.

 

1.4 “Beneficiary” means the Executive’s surviving spouse to whom the Executive
was married for the six-month period immediately preceding the earlier of the
date of commencement of the Executive’s Supplemental Retirement Benefit or the
date of the Executive’s death.

 

1.5 “Board of Directors” means the Board of Directors of the Company as
constituted from time to time.

 

1.6 “Code” means the Internal Revenue Code of 1986, as may be amended from time
to time.

 

1.7 “Company” means with respect to periods prior to October 22, 1993,
Supermarkets General Corporation, and with respect to periods on or after
October 22, 1993, Pathmark Stores, Inc., or Plainbridge, Inc., or any successor
thereto.

 

1.8 “Compensation” means Compensation as defined under the SGC Pension Plan as
in effect on the date of this Agreement, determined, however, without regard to
any dollar limitation imposed by Section 401(a)(17) of the Code on the amount of
compensation which may be taken into account under such Plan.

 

1.9 “Disability” means “Total and Permanent Disability” as defined under the SGC
Pension Plan.



4

 

1.10 “Disability Retirement” means the termination of the Executive’s employment
with the Company by reason of Disability.

 

1.11 “Pension Plan Benefit” means the annual retirement benefit payable to or on
account of the Executive pursuant to the SGC Pension Plan.

 

1.12 “SGC Pension Plan” means the SGC Pension Plan, as amended and restated
effective January 1, 1989, and as amended from time to time thereafter.

 

1.13 “SGC Profit Sharing Plan” means the SGC Profit Sharing Plan, as in effect
immediately prior to April 1, 1983.

 

1.14 “SGC Savings Plan” means the SGC Savings Plan, as amended and restated
effective January 1, 1989, and as amended from time to time thereafter.

 

1.15 “Supplemental Retirement Benefit” means the Executive’s benefit under this
Agreement.

 

2.

Amount of Supplemental Retirement Benefit; Termination of Employment After Age
60

 

Except as provided in Sections 3 and 4 of this Agreement, the annual amount of
the Executive’s Supplemental Retirement Benefit shall be equal to the excess, if
any, of the amount of the Executive’s “Unreduced Supplemental Retirement
Benefit” as described in subparagraph (a) over the Executive’s “Other Company
Plan Benefits” as described in subparagraph (b), where



5

 

(a)    “Unreduced Supplemental Retirement Benefit” is equal to the sum of 30% of
the Executive’s Average Final Compensation after completion of 10 years of
Vesting Service, plus 1% of the Executive’s Average Final Compensation
multiplied by each additional year of Vesting Service in excess of 10; provided,
however, that in no event shall the Executive’s Unreduced Supplemental
Retirement Benefit exceed the lesser of (i) 40% of his Average Final
Compensation or (ii) $100,000; and

 

(b)    “Other Company Plan Benefits” are the amounts payable under the SGC
Pension Plan, the SGC Profit Sharing Plan, the Company’s Excess Benefit Plan and
the Company’s disability income plan (other than (i) amounts payable under group
life insurance, Retirement and Survivor’s Insurance under the Federal Social
Security Act, Workman’s Compensation and other Company plans required by any
governmental authority, (ii) amounts payable under the SGC Savings Plan) to the
extent attributed to amounts paid or contributed by the Company or any
predecessor thereto, and any amounts payable after termination of employment as
retirement, death or disability benefits (other than severance benefits) under a
contract between the Company and the Executive.



6

 

If the Executive has a Beneficiary on the date Supplemental Retirement Benefits
commence under this Agreement, Other Company Plan Benefits shall be determined,
on a joint and two-thirds survivor annuity basis, except as otherwise provided
in this Agreement, as of such date, with the Executive’s Beneficiary as joint
annuitant. The adjustment to the amount otherwise payable under the applicable
Company plan for the applicable joint survivor annuity form of payment shall be
made on the basis of the factors specified in such Company plan or, if no such
factors are set forth in such Company plan, on an Actuarial Equivalent basis. If
the Executive does not have a Beneficiary on the date Supplemental Retirement
Benefits are to commence under this Agreement, Other Company Plan Benefits shall
be determined on a single life annuity basis.

 

The Executive’s Supplemental Retirement Benefit under this Section 2 shall be
payable monthly for life commencing on the first day of the month following the
Executive’s termination of employment after attainment of age 60.

 

3.

Termination of Employment Prior to Age 60

 

In the case of the Executive’s termination of employment with the Company prior
to attaining age 60 (other than by reason of the Executive’s death or
Disability) but after completing 10 years of Vesting Service, the amount of the
Executive’s Supplemental Retirement Benefit shall be equal to the Executive’s
Unreduced Supplemental Retirement Benefit



7

 

(computed on the basis of the Vesting Service which the Executive would have
completed had the Executive remained in the employ of the Company until
attainment of age 60), multiplied by a fraction the numerator of which is the
number of the Executive’s years of Vesting Service at termination of employment
(up to a maximum of 20) and the denominator of which is the number of years of
Vesting Service (up to a maximum of 20) which the Executive would have completed
had the Executive remained in the employ of the Company until attainment of age
60, offset by the amount of the Executive’s Other Company Plan Benefits;
provided that Other Company Plan Benefits shall be assumed to commence on the
first day of the month after the Executive’s attainment of age 60 and to be paid
in the form of a joint and two-thirds survivor annuity unless Executive does not
have a Beneficiary in which case benefits shall be assumed paid in the form of a
life annuity. The Executive’s Supplemental Retirement Benefit under this Section
3 shall be payable monthly for life commencing on the first day of the month
following the Executive’s attainment of age 60.

 

4.

Disability Retirement

 

In the case of the Executive’s Disability Retirement, the amount of the
Executive’s Supplemental Retirement Benefit shall be the amount determined under
Section 2 of this Agreement; provided, however, that the Executive’s Unreduced
Supplemental Retirement Benefit shall be computed on the basis



8

 

of the Vesting Service which the Executive would have completed had the
Executive remained in the employ of the Company until attainment of age 60, and
the Executive’s Unreduced Supplemental Retirement Benefit shall not be offset by
Other Company Plan Benefits prior to the date on which payment of such Other
Company Plan Benefits commence. The Executive’s Supplemental Retirement Benefit
under this Section 4 shall be payable monthly for life commencing on the first
day of the month following the Executive’s Disability Retirement.

 

5.

Death Prior to Retirement

 

(a) In the event that the Executive dies while in the employ of the Company, and
has a Beneficiary on the date of his death, the Executive’s Beneficiary shall
receive, beginning with the first day of the month following the Executive’s
death and payable monthly, an annual amount equal to two-thirds of the
Executive’s Unreduced Supplemental Retirement Benefit (computed on the basis of
the Vesting Service which the Executive would have completed had the executive
remained in the employ of the Company until attainment of age 60) offset by the
Other Company Plan Benefits; provided, however, that such offset shall be made
at such time as Other Company Plan Benefits are payable (whether or not the
Beneficiary has elected to defer payment to a later date) and in an amount equal
to (i) a life annuity payable to the Executive’s Beneficiary that is equal to
the Actuarial Equivalent of the





9

 

SGC Profit Sharing Plan balance and (ii) the survivor annuity actually payable
to Executive’s Beneficiary pursuant to any Other Company Plan, each determined
as of the earliest date on which payments of Other Company Plan Benefits are
payable to the Beneficiary.

 

(b)    In the event that the Executive dies after termination of employment with
the Company but prior to commencement of Supplemental Retirement Benefit
payments under this Agreement, and has a Beneficiary on the date of his death,
the Executive’s Beneficiary shall receive, beginning with the first day of the
month following the Executive’s death and payable monthly, an annual amount
equal to two-thirds of the Executive’s Unreduced Supplemental Retirement Benefit
offset by the amount of Other Company Plan Benefits; provided, however, that
such offset shall be made at such time as Other Company Plan Benefits are
payable (whether or not the Beneficiary has elected to defer payment to a later
date) and in an amount equal to the benefit that would have been payable to
Executive’s Beneficiary had Executive retired on the date of his or her death
and commenced benefit payments in the form of a joint and two-thirds annuity on
such date.

 

6.

Death After Retirement

 

In the event of the Executive’s death after commencement of the Executive’s
Supplemental Retirement Benefit, the Executive’s Beneficiary shall receive,
beginning



10

 

with the first day of the month following the Executive’s death and payable
monthly, an annual amount equal to two-thirds of the Supplemental Retirement
Benefit that was being paid to the Executive prior to the Executive’s death.

 

7.

Limitation on Spouse’s Benefits

 

Payment of Supplemental Retirement Benefits to the Executive’s Beneficiary under
Sections 5 or 6 hereof shall terminate on the earlier of the date of death or
remarriage of such Beneficiary.

 

8.

Benefits Payable by Company

 

All benefits payable under this Agreement shall constitute an unfunded
obligation of the Company. Payments shall be made, as due, from the general
funds of the Company. The Company may, in its sole and absolute discretion,
establish one or more accounts, funds or trusts to reflect its obligations under
the Agreement and may make such investments as it may deem desirable to assist
it in meeting such obligations. Any assets held in such accounts, funds or
trusts shall remain assets of the Company subject to claims of its creditors. No
person eligible for a benefit under this Agreement shall have any right, title
or interest in any such assets. This Agreement shall constitute solely an
unsecured promise by the Company to pay supplemental retirement benefits to the
extent provided herein.



11

 

9.

Inalienability of Benefits

 

The right of any person to any benefit or payment under this Agreement shall not
be subject to voluntary or involuntary transfer, alienation or assignment, and,
to the fullest extent permitted by law, shall not be subject to attachment,
execution, garnishment, sequestration or other legal or equitable process or be
transferable by operation of law in the event of bankruptcy or insolvency of the
Executive or any Beneficiary. In the event a person who is receiving or is
entitled to receive benefits under the Agreement attempts to assign, transfer or
dispose of such right, or if an attempt is made to subject said right to such
process, such assignment, transfer or disposition shall be null and void.

 

10.

Forfeiture of Benefits

 

The Executive shall forfeit his Supplemental Retirement Benefit in the event of
the Executive’s conviction of a felony relating to the conduct of the business
of the Company or willful unauthorized disclosure of a trade secret of the
Company.

 

11.

Payments to Minors and Incompetents

 

If the Executive or Beneficiary entitled to receive any benefits hereunder is a
minor or is deemed by the Company or is adjudged to be legally incapable of
giving valid receipt and discharge for such benefits, payment of benefits will
be



12

 

made to the duly appointed guardian or legal representative of such minor or
incompetent or to such other legally appointed person as the Company may
designate. Such payment shall, to the extent made, be deemed a complete
discharge of any liability for such payment under the Agreement.

 

12.

Withholding

 

The Company shall have the right to deduct from any payments due under this
Agreement any taxes required to be withheld with respect to such payments.

 

13.

Merger, Consolidation or Sale of Assets

 

In the event the Company shall at any time be merged or consolidated with or
into any corporation or corporations or in the event that all or substantially
all of the assets of the Company shall be sold or otherwise transferred to
another corporation, the provisions of this Agreement, including the provisions
of this Section, shall be binding upon and inure to the benefit of the successor
of the Company resulting from such merger, consolidation or sale of assets.

 

14.

Governing Law

 

Except to the extent pre-empted by federal law, the provisions of this Agreement
will be construed according to the laws of the State of Delaware (without giving
effect to the provisions thereof relating to conflicts of law).



13

 

 

IN WITNESS WHEREOF, the Company and the Executive have caused this Agreement to
be executed effective as of this 1st day of June, 1994.

 

 

 

 

PATHMARK STORES, INC.

 

 

 

 

 

 

 

 

By

/s/ Jack Futterman

ATTEST:

 

 

Chairman and Chief Executive Officer

 

 

 

 

/s/ Harvey Gutman

 

 

 

Sr. V.P.

 

 

 

 

 

/s/ Marc Strassler

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 